Citation Nr: 0932910	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  96-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the left distal fibula, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a family member


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 25, 1982, to May 
27, 1983, and from May 26, 1984, to June 9, 1984.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the above  
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the case in July 2003 for additional 
development, and remanded the case again in March 2007.  It 
now returns for further review.  

In March 2007 the Board also remanded the claim of 
entitlement to service connection for dysthymic disorder with 
complaints of headaches and memory loss.  As a May 2009 
Appeals Management Center (AMC) decision granting service 
connection for recurrent, severe major depressive disorder 
with psychotic features was effectively a full grant of 
benefits requested in that claim for service connection for a 
mental disorder, there is no longer a case in controversy for 
review by the Board as to that issue.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (VA must address claim as 
reasonably raised by the evidence and the Veteran's 
complaints).  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant when further action is 
required.


REMAND

The Board in March 2007 remanded the claim for an increased 
rating for residuals of fracture of the left distal fibula, 
primarily to obtain a VA examination for compensation 
purposes.  The Board then noted the following:  

While that disorder was evaluated by VA 
examinations in January 1996 and October 2002, 
the January 1996 VA examiner did not have the 
Veteran's claims file or treatment records 
available for review, and the October 2002 VA 
examiner failed to address critical factors 
concerning pain affecting functioning of the left 
ankle.  The Court of Appeals for Veterans Claims 
has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that an examination upon 
which the rating decision is based must 
adequately portray the extent of functional loss 
due to pain on undertaking motion, fatigue, 
weakness, and/or incoordination.   DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

In addition, the October 2002 VA examination is 
now over three years old, and there is no more 
contemporaneous medical evaluation of the 
Veteran's fibular fracture residuals suitable for 
rating purposes.  In this regard, the Court has 
held that VA's duty to assist a veteran in 
obtaining and developing available facts and 
evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which 
takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Although the AMC in 2008 and 2009 obtained VA examinations 
addressing the Veteran's psychiatric and neurological 
problems, no orthopedic or other appropriate examination was 
obtained to address the residuals of fracture of the left 
distal fibula.  This lack of substantial compliance with the 
Board's remand instructions necessitates remand.  Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 
97 (2008).  In addition, the prior reasons for remand remain 
valid, with the most recent VA examination for compensation 
purposes now nearly seven years old.  

While the RO did issue a VCAA letter in October 2008 pursuant 
to Board instructions, more recent precedent from the U.S. 
Court of Appeals for Veterans Claims (Court) dictates more 
specific VCAA notice in increased rating claims, which 
requires further notice compliance.  Pursuant to that 
caselaw, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the Veteran that, to substantiate a claim, the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
Veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, the VCAA notice 
letter must make reference to the fact that the evaluation of 
the residuals of fracture of the left distal fibula would be 
determined by applicable diagnostic codes, and the letter 
must afford at least general notice of any specialized rating 
criteria within that diagnostic code beyond mere increase in 
severity of the disorder.  Id.  Hence, additional VCAA notice 
is also required upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the Veteran with a 
VCAA letter, informing of the complete notice and 
duty-to-assist provisions as applicable to her 
claim for an increased rating for residuals of 
fracture of the left distal fibula, in compliance 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Any records and responses received should 
be associated with the claims file, and any 
indicated development or development assistance 
should be undertaken.

2.  Thereafter, the Veteran should be afforded 
VA orthopedic examination to ascertain the 
nature and extent of her residuals of fracture 
of the left distal fibula.  The claims folder 
must be made available to the examiner prior 
to examination.  All necessary, non-invasive 
tests should be conducted.  The examiner 
should address the following:

a.  What is the nature and extent of 
disability as a residual of the Veteran's 
fracture of the left distal fibula in a 
Jeep accident in May 1984, as contrasted 
with conditions or symptoms due to any 
other causes?  


b.  In answering the above question, the 
examiner should review the records of 
treatment following that accident, as well 
as records of VA orthopedic examinations in 
January 1996 and October 2002, and any 
other pertinent medical records.

c.  The examiner must address ranges of 
painless motion of the left ankle.  Any 
pain with motion or pain with other 
functional use should be noted.  Regarding 
limitation of motion found, the examiner 
should comment on the presence or absence 
of associated pain, weakened movement, 
excess fatigability, incoordination, muscle 
atrophy, and the functional loss resulting 
from any such manifestations.

d.  The examiner should also attempt to 
provide a range of useful motion of the 
left ankle, as well as an evaluation of any 
resulting impairment of functioning the 
left leg as a whole, with consideration of 
the above impacting factors of pain, 
weakened movement, excess fatigability, and 
incoordination.

d.  A complete rationale, supported by 
medical evidence, should be provided for 
all opinions expressed.  If some questions 
cannot be answered without resorting to 
pure speculation, the examiner must provide 
a complete explanation why the answers 
cannot be provided.  

3.  After the above development is completed, 
the RO should readjudicate the remanded claim 
de novo.  If the benefit sought for the 
remanded claim is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

